                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
In re:

Cindy Ngoc Dang,                                       Case No. 19-53391-TJT
                                                       Chapter 7
               Debtor.                                 Hon. Thomas J. Tucker
__________________________/

               EX PARTE APPLICATION FOR ORDER APPROVING
              TRUSTEE’S EMPLOYMENT OF REAL ESTATE BROKER

                                      Jurisdiction

         1.     Cindy Dang filed a petition for relief under Chapter 7 of the U.S.

Bankruptcy Code on September 18, 2019. Homer W. McClarty is the Chapter 7

Trustee.

         2.     This motion is brought under 11 U.S.C. § 327, Bankruptcy Rule 2014,

and Local Bankruptcy Rule 2014-1.

         3.     This is a core proceeding over which this Court has jurisdiction. See

28 U.S.C. § 157(b)(2)(A) and 28 U.S.C. § 1334.

                          Basis for Employment Application

         4.     The Debtor owns real property at 54556 Pelican Lane, Shelby

Township, Michigan. The Trustee believes that there may be non-exempt equity in

the estate’s interest in the Pelican Lane property.

         5.     The Trustee seeks to employ ReMax First as broker to market and sell

the estate’s interest in the Pelican Lane property.


   19-53391-tjt     Doc 16   Filed 10/18/19   Entered 10/18/19 13:56:42   Page 1 of 6
      6.     ReMax First will list the property based on a commission of 6% of a.)

the gross sale proceeds or b.) the gross amount of any compromise the Trustee

reaches in lieu of sale. If the Trustee reaches a compromise before the property is

listed, or if the case converts, ReMax First will be entitled to compensation for

time spent researching the value and consulting with the Trustee at a rate of $100

per hour, but such compensation will not exceed $600.

      7.     If the underlying case proves to be a “no asset case”, ReMax First will

not be compensated from the estate.

      8.     A Declaration of Disinterestedness is attached as Exhibit B as

required by Rule 2014 of the Federal Rules of Bankruptcy Procedure.

                                 Request for Order

      The Trustee requests this Court enter an order authorizing the Trustee to

employ ReMax First as real estate broker, with compensation and reimbursement

of expenses subject to court approval.

                                                Steinberg Shapiro & Clark


                                                /s/ Tracy M. Clark (P60262)
                                                Attorney for Trustee
                                                25925 Telegraph Rd., Suite 203
                                                Southfield, MI 48033
                                                (248) 352-4700
                                                clark@steinbergshapiro.com
Date: October 18, 2019




                                            2
   19-53391-tjt   Doc 16   Filed 10/18/19   Entered 10/18/19 13:56:42   Page 2 of 6
                    UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:

Cindy Ngoc Dang,                                      Case No. 19-53391-TJT
                                                      Chapter 7
               Debtor.                                Hon. Thomas J. Tucker
__________________________/

                                   EXHIBIT LIST

         Exhibit      Description
           A          Proposed Order
           B          Declaration of Disinterestedness




   19-53391-tjt    Doc 16   Filed 10/18/19   Entered 10/18/19 13:56:42   Page 3 of 6
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Cindy Ngoc Dang,                                      Case No. 19-53391-TJT
                                                      Chapter 7
               Debtor.                                Hon. Thomas J. Tucker
__________________________/

   ORDER APPROVING EMPLOYMENT OF REAL ESTATE BROKER

         The Court has considered the Trustee’s application to employ real estate

broker to sell real property at 54556 Pelican Lane in Shelby Township, Michigan,

and finds good cause to enter this order.

         IT IS ORDERED as follows:

         1.    The Trustee’s employment of ReMax First as real estate broker is

approved on a percentage fee basis under 11 U.S.C. § 328 not to exceed 6% of a.)

the gross sale proceeds or b.) the gross amount of any compromise the Trustee

reaches in lieu of sale.

         2.    If the Trustee reaches a compromise concerning the property before it

is listed, or if the case converts, ReMax First will be entitled to compensation for

time spent researching the property value and consulting with the Trustee at a rate

of $100 per hour, but such compensation will not exceed $600.

         3.    All compensation and reimbursement of expenses are subject to court

approval.


   19-53391-tjt    Doc 16   Filed 10/18/19   Entered 10/18/19 13:56:42   Page 4 of 6
                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

In re:

Cindy Ngoc Dang,                                       Case No. 19-53391-TJT
                                                       Chapter 7
               Debtor.                                 Hon. Thomas J. Tucker
__________________________/

                   DECLARATION OF DISINTERESTEDNESS

         I, Edward T. Harris, state as follows:

         1.    I am a licensed real estate agent with the firm of ReMax First, a

licensed real estate broker, whose offices are located at 25814 Jefferson Avenue,

Saint Clair Shores, Michigan. I am authorized to execute this document on behalf

of ReMax First.

         2.    I have read the Trustee’s Application for Order Approving Trustee’s

Employment of Real Estate Broker.

         3.    To the best of my knowledge, ReMax First does not hold any interest

adverse to the above Chapter 7 estate and is a disinterested entity as defined in 11

U.S.C. § 101(14).

         4.    To the best of my knowledge, ReMax First does not have any

connections with the Debtor, creditors of the Debtor, or any other party in interest,

including their respective accountants and attorneys, the U.S. Trustee, or any

person in the office of the U.S. Trustee.


   19-53391-tjt    Doc 16    Filed 10/18/19   Entered 10/18/19 13:56:42   Page 5 of 6
      5.     The Debtor has numerous creditors and it is possible that ReMax First

has rendered services or had business associations with such creditors or their

counsel in the ordinary course of business, but none of these services have been in

connection with, nor impact, this proceeding.

      6.     ReMax First understands that all compensation and reimbursement of

expenses are subject to court approval.

      7.     ReMax First understands that assets of this estate may not be sold to

the Trustee of this case, any panel trustee, any professional regularly employed by

the Trustee, any family members of the Trustee or professional, or any employee

of the Trustee or professional.

      I declare under penalty of perjury that the foregoing is true and correct.


                                        ReMax First


                                        /s/ Edward Harris, CREA CRS
                                        GRI e-PRO® ABR®
                                        25814 Jefferson Avenue
                                        Saint Clair Shores, MI 48081
                                        (586) 773-4400
                                        ed@edwardtharris.com

Date: October 16, 2019




                                            2
   19-53391-tjt   Doc 16   Filed 10/18/19   Entered 10/18/19 13:56:42   Page 6 of 6
